Name: Decision of the EEA Joint Committee No 37/1999 of 30 March 1999 amending Annex XI (telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: employment;  competition;  trade policy;  communications;  cooperation policy
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(10)Decision of the EEA Joint Committee No 37/1999 of 30 March 1999 amending Annex XI (telecommunication services) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0025 - 0026Decision of the EEA Joint CommitteeNo 37/1999of 30 March 1999amending Annex XI (telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XI to the Agreement was amended by Decision No 7/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Directive 97/13/EC of the European Parliament and of the Council of 10 April 1997 on a common framework for general authorisations and individual licences in the field of telecommunications services(2) is to be incorporated into the Agreement.(3) Due account is to be taken of the specific situation of Liechtenstein and of the fact that telecommunication services have so far been provided in Liechtenstein in accordance with monopoly arrangements with Switzerland.(4) The provisions on third country aspects of Directive 97/13/EC are to be adapted for the purposes of the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 5cb (Directive 97/33/EC of the European Parliament and of the Council) in Annex XI to the Agreement:"5cc. 397 L 0013: Directive 97/13/EC of the European Parliament and of the Council of 10 April 1997 on a common framework for general authorisations and individual licences in the field of telecommunications services (OJ L 117, 7.5.1997, p. 15).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Article 1(2) and in the Annex, the word 'Treaty' shall read 'EEA Agreement', and the words 'in particular Articles 36 and 56' shall read 'in particular Articles 13 and 33';(b) as regards relations with third countries described in Article 18 of the Directive, the following shall apply:1. with a view to achieving a maximum degree of convergence in the application of a third-country regime in relation to authorisations and operation under authorisations, the Contracting Parties shall exchange information as described in Article 18(1) and consultations shall be held regarding matters referred to in Articles 18(2) within the framework of the EEA Joint Committee and according to specific procedures to be agreed by the Contracting Parties;2. whenever the Community negotiates with a third country on the basis of Article 18(2), in order to obtain comparable rights for its organisations, it shall endeavour to obtain equal treatment for organisations of the EFTA States;(c) in point 4.7 of the Annex to the Directive, the words 'the Community's commitments vis-Ã -vis third countries' shall be replaced by 'the commitments of the Community or of an EFTA State vis-Ã -vis third countries';(d) as regards Article 3(2), individual licences granted by Liechtenstein may also be subject to particular conditions which:(i) provide continuity of service to customers in Liechtenstein from the service provision under the former monopoly arrangements with Switzerland;(ii) facilitate the replacement of the former monopoly arrangements with Switzerland by introducing a system based on competitive tendering in relation to the provision of the basic service (as defined pursuant to Liechtenstein's Telecommunications Law of 20 June 1996) in Liechtenstein;(iii) take account of the requirements, in accordance with EEA law, of universal service provision under the particular circumstances of very small networks."Article 2The texts of Directive 97/13/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 31 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 35, 10.2.2000, p. 37.(2) OJ L 117, 7.5.1997, p. 15.